154 S.E.2d 519 (1967)
270 N.C. 416
STATE
v.
Jerry Wynn BRITT.
No. 671.
Supreme Court of North Carolina.
May 24, 1967.
*520 Nance, Barrington, Collier & Singleton, by Carl A. Barrington, Jr., Fayetteville, for defendant appellant.
T. W. Bruton, Atty. Gen., Millard R. Rich, Jr., Asst. Atty. Gen., for the State.
PLESS, Justice.
The defendant devotes a substantial portion of his brief to the exceptions taken because the Court denied his motion for judgment as of nonsuit at the close of the plaintiff's evidence and at the end of all the evidence. Whether there was sufficient evidence to sustain a verdict of guilty of an assault with the intent to commit rape is not now relevant, since the defendant was convicted only of a misdemeanor: an assault on a female, he being a male person more than eighteen (18) years of age. The evidence given in the statement of facts shows that the defendant hit the sixteen year old girl on her neck and that he slapped her when she screamed. This, of course, constitutes an assault. The defendant argues that Sue had "placed herself in a position of leading and encouraging the defendant, Jerry Wynn Britt, into amorous advances which she now claims amount to an assault," and further contends that "none of the required elements for a conviction of assault on a female, to wit: that the defendant threatened or menaced the prosecuting witness in such a way as to cause her to go where she would not otherwise have gone or to leave a place where she had a *521 right to be." We know of no such requirement in the law of assault. A battery always includes an assault, and is an assault whereby any force is applied, directly or indirectly, to the person of another. State v. Sudderth, 184 N.C. 753, 114 S.E. 828, 27 A.L.R. 1180. Probably the most succinct definition is "an assault is an intentional attempt, by violence, to do injury to the person of another." State v. Davis, 23 N.C. 125. This definition has been cited by this Court dozens of times and embodies all the necessary elements of the offense. It is applicable to the evidence in this case.
The defendant also takes exception to the charge in that it omits a statement that a reasonable doubt may arise out of the insufficiency of the evidence. However, the Court said "`beyond a reasonable doubt' * * * does not mean a vain, imaginary or fanciful doubt, but it means a sane, rational doubt. It means that you, the jury, must be fully satisfied or entirely convinced of the truth of the charge against this defendant." And also, "the burden of proof is on the State and remains on the State from the beginning to the end of the trial. It does not shift at any stage of the trial to the defendant, and the defendant is not required to disprove the State's case; and the State must fail if from the whole of the evidence you, the jury, are not satisfied beyond a reasonable doubt that the defendant is guilty of every element of the offense with which he is charged."
In State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133, Denny, J., later C. J., said that a definition of reasonable doubt, "without adding `or from the lack or insufficiency of the evidence' or some equivalent expression, it is error. But, whether or not such error will be considered sufficiently prejudicial to warrant a new trial will be determined by the evidence involved. Here the State's evidence was direct and amply sufficient to support the verdict. No circumstantial evidence was before the jury, nor could there have been any doubt as to the sufficiency of the State's evidence, if believed, to warrant a conviction."
When a sixteen year old child testifies that a man nearly twice her age, and experienced in the ways of the world, takes her to a secluded part of a country road and there slaps and beats her and holds her down while he gets on top of her and attempts to have sexual relations with her by force, we hold that the above statement from the Hammonds case is applicable, that the State's evidence "was direct and amply sufficient to support the verdict," and that the omission was not "sufficiently prejudicial to warrant a new trial."
The defendant further complains that in his charge the Court referred to the State's contentions that "the defendant not only committed the crime of assault with intent to rape, but that he actually committed the capital offense of rape"; and "that he is fortunate that he is only charged with assault with intent to commit rape," and that "he was intoxicated to such an extent that soon after he committed this assault with intent to rape or actually rape, that he passed out or went to sleep and that the young sixteen year old girl had to stay there in the woods, in the car until daylight the following morning." It is reasonable to assume that the Solicitor in his argument to the jury would have made such contentions, all of which are logical and naturally arise upon the State's evidence, and in repeating them as being some of the State's contentions, the Judge committed no error.
It must be recalled that the defendant was not convicted of rape or attempted rape, which are the subjects criticized by the defendant, but of a misdemeanor, to-wit, assault on a female.
*522 A full consideration of the defendant's exceptions reveals no substantial error that would justify another trial.
No error.
SHARP, Justice (concurring):
I concur fully in the result reached by the majority opinion, but I deem its reference to the case of State v. Hammonds, 241 N.C. 226, 85 S.E.2d 133, to be misleading and the quotations therefrom to be inapplicable to the definition of reasonable doubt which the court gave to the jury in this case. There are many acceptable definitions of reasonable doubt. Indeed, this Court has said, "The words `reasonable doubt' in themselves, are about as near self-explanatory as any explanation that can be made of them." State v. Wilcox, 132 N.C. 1120, 1137, 44 S.E. 625, 631, quoted with approval in State v. Phillip, 261 N.C. 263, 269, 134 S.E.2d 386, 391.
Here Judge Clark told the jury, "`(B)eyond a reasonable doubt' * * * does not mean a vain, imaginary or fanciful doubt, but it means a sane, rational doubt. It means that you, the jury, must be fully satisfied or entirely convinced of the truth of the charge against this defendant." This definition has been approved many times. State v. Phillip, supra; State v. Braxton, 230 N.C. 312, 52 S.E.2d 895; and see the cases collected in State v. Hammonds, supra, 241 N.C. at 232, 85 S.E.2d at 138. It is only when reasonable doubt is defined as "a doubt arising out of, or growing out of, the evidence in the case" that it is error for the judge not to add "or from the lack or insufficiency of the evidence," or some equivalent expression. State v. Braxton, supra. But whether such failure will "warrant a new trial will be determined by the evidence involved." State v. Hammonds, supra at 233, 85 S.E.2d at 139.
The definition of reasonable doubt employed by the court in this case contains no error of omission.
BOBBITT, J., joins in the concurring opinion.